                 Case 2:19-cv-01577-JCM-DJA Document 7 Filed 10/02/19 Page 1 of 3



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
     WINSLETT & MOSER, P.C.
 3
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6   Counsel for Trans Union LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, NV 89149
10
                               IN THE UNITED STATES DISTRICT COURT
11
                                     FOR THE DISTRICT OF NEVADA
12

13    DONNA GIVENS,                                      Case No. 2:19-cv-01577-JCM-DJA

14                             Plaintiff,                JOINT STIPULATION
                                                               MOTION      AND ORDER
      v.                                                 EXTENDING DEFENDANT TRANS
15                                                       UNION LLC’S TIME TO FILE AN
      SETERUS, INC., EQUIFAX INFORMATION
                                                         ANSWER OR OTHERWISE RESPOND
16    SERVICES LLC, and TRANSUNION LLC,
                                                         TO PLAINTIFF’S COMPLAINT (FIRST
17                             Defendants.               REQUEST)

18               Plaintiff Donna Givens (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
19   by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
20   Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
21               On September 10, 2019, Plaintiff filed her Complaint. The current deadline for Trans
22   Union to answer or otherwise respond to Plaintiff’s Complaint is October 2, 2019.            The
23   allegations in Plaintiff’s complaint date back to November 2018 and relate to one account
24   allegedly reporting on Plaintiff’s credit file. Trans Union needs additional time to locate and
25   assemble the documents relating to Plaintiff’s claims and Trans Union’s counsel will need
26   additional time to review the documents and respond to the allegations in Plaintiff’s Complaint.
27

28

                                                                                                        1
     3979665.1
                 Case 2:19-cv-01577-JCM-DJA Document 7 Filed 10/02/19 Page 2 of 3



 1
                 Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 2
     otherwise respond to Plaintiff’s Complaint up to and including October 23, 2019. This is the first
 3
     stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint
 4

 5   Dated this 2nd day of October 2019.

 6                                                QUILLING SELANDER LOWNDS
                                                  WINSLETT & MOSER, P.C.
 7                                                /s/ Jennifer Bergh
 8                                                Jennifer Bergh
                                                  Nevada Bar No. 14480
 9                                                6900 N. Dallas Parkway, Suite 800
                                                  Plano, Texas 75024
10                                                Telephone: (214) 560-5460
                                                  Facsimile: (214) 871-2111
11
                                                  jbergh@qslwm.com
12                                                COUNSEL FOR TRANS UNION LLC
13                                                KNEPPER & CLARK, LLC HAINES & KRIEGER,
                                                  LLC
14
                                                  /s/ Shaina R. Plaksin
15
                                                  Matthew I. Knepper, Nevada Bar No. 12796
16                                                Miles N. Clark, Nevada Bar No. 13848
                                                  Shaina R. Plaksin, Nevada Bar No. 13935
17                                                10040 W. Cheyenne Ave., Suite170-109
                                                  Las Vegas, NV 89129
18                                                Telephone: (702) 825-6060
                                                  Facsimile: (702) 447-8048
19
                                                  Email: matthew.knepper@knepperclark.com
20                                                Email: miles.clark@knepperclark.com
                                                  and
21                                                David H. Krieger, Nevada Bar No. 9086
                                                  8985 S. Eastern Avenue, Suite 350
22                                                Henderson, NV 89123
23                                                Telephone: (702) 880-5554
                                                  Facsimile: (702) 383-5518
24                                                Email: dkrieger@hainesandkrieger.com

25

26

27

28

                                                                                                     2
     3979665.1
                 Case 2:19-cv-01577-JCM-DJA Document 7 Filed 10/02/19 Page 3 of 3



 1
                                                   ORDER
 2
                 The Joint Stipulation
                           Motion      for Extension of Time for Trans Union LLC to file an answer or
 3
     otherwise respond is so ORDERED AND ADJUDGED.
 4
            Dated
          Dated    this
                this 3rd______
                          day ofday of ______________________
                                 October,  2019.              2019.
 5

 6
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     3979665.1
